UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7141


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSHUA FREDERICK DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:16-cr-00381-RMG-1)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Frederick Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Frederick Davis appeals the district court’s order denying his motion to

unseal documents in his criminal case. We have reviewed the record and find no reversible

error. See Pittston Co. v. United States, 368 F.3d 385, 406 (4th Cir. 2004) (reviewing

denial of motion to unseal for abuse of discretion). Accordingly, we affirm the district

court’s order. United States v. Davis, No. 2:16-cr-00381-RMG-1 (D.S.C. entered July 8,

2019 & filed July 9, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2